Title: From James Madison to John Sevier, Sr., 20 May 1807
From: Madison, James
To: Sevier, John, Sr.



Sir,
Department of State, May 20th. 1807.

I have been duly honored with your letter of the 22 Ult.  The volume of entries, to a copy of which it relates, now in your possession, was authenticated and transmitted hither by the Executive of North Carolina, in consequence of a cession by that State in 1790, of a portion of its Western Lands to the United States; but it does not appear in what particular office, or before what officer, those entries were originally made.  If the copy does not purport so to be authenticated, or has not the certificate to the same effect, of this office, attached to it, these defects shall be supplied on your causing it to be returned.  I have the Honor &c.

James Madison.

